       Case 1:19-cv-00075-LMG Document 30           Filed 04/07/21   Page 1 of 28




                                    Slip Op. 21-38

              UNITED STATES COURT OF INTERNATIONAL TRADE


SHANXI HAIRUI TRADE CO., LTD., SHANXI
PIOONER HARDWARE INDUSTRIAL CO., LTD.,
SHANXI YUCI BROAD WIRE PRODUCTS CO., LTD.,

                          Plaintiffs,

                    and

DEZHOU HUALUDE HARDWARE
PRODUCTS CO., LTD.,

                          Consolidated Plaintiff,

                    and
                                                             Before: Leo M. Gordon, Judge
XI’AN METALS & MINERALS IMPORT &
EXPORT CO., LTD.,
                                                             Consol. Court No. 19-00072
                          Plaintiff-Intervenor,

                    v.

UNITED STATES,

                          Defendant,

                    and

MID CONTINENT STEEL & WIRE, INC.,

                          Defendant-Intervenor.


                                        OPINION

                                                                     Dated: April 7, 2021

[Commerce’s Final Results sustained.]
       Case 1:19-cv-00075-LMG Document 30          Filed 04/07/21   Page 2 of 28




Consol. Court No. 19-00072                                                         Page 2


       Jeffrey S. Neeley and Stephen W. Brophy, Husch Blackwell, LLP of Washington,
DC for Plaintiffs Shanxi Hairui Trade Co., Ltd., Shanxi Pioneer Hardware Industrial Co.,
Ltd. and Shanxi Yuci Broad Wire Products Co., Ltd.

      Lizbeth R. Levinson, Ronald M. Wisla, and Brittney R. Powell, Fox Rothschild LLP
of Washington, DC for Plaintiff Dezhou Hualude Hardware Products Co., Ltd.

      Gregory S. Menegaz, J. Kevin Horgan, and Alexandra H. Salzman, deKieffer &
Horgan, PLLC of Washington, DC for Plaintiff-Intervenor Xi’an Metals & Minerals Import
& Export Co., Ltd.

       Sosun Bae, Trial Attorney, Commercial Litigation Branch, Civil Division,
U.S. Department of Justice of Washington, DC for Defendant United States. With her on
the brief were Brian M. Boynton, Acting Assistant Attorney General, Jeanne E. Davidson,
Director, Patricia McCarthy, Assistant Director. Of counsel on the brief was Ayat Mujais,
Attorney, Office of the Chief Counsel for Trade Enforcement & Compliance,
U.S. Department of Commerce of Washington, DC.

      Adam H. Gordon and Ping Gong, The Bristol Group PLLC of Washington, DC for
Defendant-Intervenor Mid Continent Steel & Wire, Inc.

      Gordon, Judge: This action involves the final results of an administrative review

conducted by the U.S. Department of Commerce (“Commerce”) of the antidumping (“AD”)

order (“Order”) on certain steel nails from the People’s Republic of China (“PRC”). See

Certain Steel Nails from the People’s Republic of China, 84 Fed. Reg. 24,751 (Dep’t of

Commerce May 29, 2019) (amend. final results admin. review) (“Final Results”); see also

Issues and Decision Memorandum (Dep’t of Commerce Apr. 17, 2019), available at

https://enforcement.trade.gov/frn/summary/prc/2019-08273-1.pdf (last visited this date)

(“Decision Memorandum”).

      Before the court are motions for judgment on the agency record under USCIT

Rule 56.2 filed by Plaintiffs Shanxi Hairui Trade Co., Ltd., Shanxi Pioneer Hardware

Industrial Co., Ltd., Shanxi Yuci Broad Wire Products Co., Ltd. (collectively, “Shanxi”),
       Case 1:19-cv-00075-LMG Document 30            Filed 04/07/21   Page 3 of 28




Consol. Court No. 19-00072                                                           Page 3


Dezhou Hualude Hardware Products Co., Ltd. (“Dezhou Hualude”), and Plaintiff-

Intervenor Xi’an Metals & Minerals Import & Export Co., Ltd. (“Xi’an Metals”). See

Shanxi’s Mot. for J. on the Agency R., ECF No. 31 (“Shanxi Br.”); Dezhou Hualude’s Mot.

for J. on the Agency R., ECF No. 35 (“Dezhou Br.”); Xi’an Metals’ Mot. for J. on the Agency

R., ECF No. 36 (“Xi’an Br.”); see also Def.’s Resp. Opp. Pl.’s Mot. for J. on the Agency

R., ECF No. 38 (“Def.’s Resp.”); Def.-Intervenor Mid Continent Steel & Wire, Inc.’s Resp.

to Pl.’s Mot. for J. on the Agency R., ECF No. 41 (“Def.-Intervenor’s Resp.); Shanxi’s

Reply in Supp. of Mot. for J. on the Agency R., ECF No. 45 (“Shanxi Reply”); Dezhou

Hualude’s Reply in Supp. of Mot. for J. on the Agency R., ECF No. 46 (“Dezhou Reply”);

Xi’an Metals’ Reply in Supp. of Mot. for J. on the Agency R., ECF No. 49 (“Xi’an Reply”). 1

The court has jurisdiction pursuant to Section 516A(a)(2)(B)(iii) of the Tariff Act of 1930,

as amended, 19 U.S.C. § 1516a(a)(2)(B)(iii) (2018) 2, and 28 U.S.C. § 1581(c) (2018).

For the reasons set forth below, the court sustains the Final Results.

                               I.     Standard of Review

       The court sustains Commerce’s “determinations, findings, or conclusions” unless

they are “unsupported by substantial evidence on the record, or otherwise not in

accordance with law.” 19 U.S.C § 1516a(b)(1)(B)(i). More specifically, when reviewing

agency determinations, findings or conclusions for substantial evidence, the court

assesses whether the agency action is reasonable given the record as a whole.



1
  All citations to parties’ briefs and the agency record are to their confidential versions
unless otherwise noted.
2
  Further citations to the Tariff Act of 1930, as amended, are to the relevant provisions of
Title 19 of the U.S. Code, 2018 edition.
       Case 1:19-cv-00075-LMG Document 30          Filed 04/07/21   Page 4 of 28




Consol. Court No. 19-00072                                                         Page 4


Nippon Steel Corp v. United States, 458 F.3d 1345, 1350–51 (Fed. Cir. 2006).

Substantial evidence has been described as “such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.” DuPont Teijin Films USA v.

United States, 407 F.3d 1211, 1215 (Fed. Cir. 2005) (quoting Consol. Edison Co. v.

NLRB, 305 U.S. 197, 229 (1938)). Substantial evidence has also been described as

“something less than the weight of evidence, and the possibility of drawing two

inconsistent conclusions from the evidence does not prevent an administrative agency’s

findings from being supported by substantial evidence.” Consolo v. Fed. Mar. Comm’n,

383 U.S. 607, 620 (1966).      Fundamentally, though, “substantial evidence” is best

understood as a word formula connoting a reasonableness review. 3 Charles H. Koch, Jr.,

Administrative Law and Practice § 9.24[1] (3d ed. 2021). Therefore, when addressing a

substantial evidence issue raised by a party, the court analyzes whether the challenged

agency action “was reasonable given the circumstances presented by the whole record.”

8A West’s Fed. Forms, National Courts § 3.6 (5th ed. 2020).

      Separately, the two-step framework provided in Chevron, U.S.A., Inc. v. Natural

Res. Def. Council, Inc., 467 U.S. 837, 842–45 (1984), governs judicial review of

Commerce’s interpretation of the Tariff Act. See United States v. Eurodif S.A., 555 U.S.

305, 316 (2009) (An agency’s “interpretation governs in the absence of unambiguous

statutory language to the contrary or unreasonable resolution of language that is

ambiguous.”).
       Case 1:19-cv-00075-LMG Document 30             Filed 04/07/21    Page 5 of 28




Consol. Court No. 19-00072                                                             Page 5


                                    II.     Discussion

                        A. Application of AFA to Dezhou Hualude

       During the verification process for Dezhou Hualude’s supplier, Tianjin Lingyu,

Commerce observed the presence of certain boxes of steel nails labeled “Made in

Thailand” at Tianjin Lingyu’s plant. Decision Memorandum at 20. Commerce found this

to be evidence of fraudulent transshipment activity aimed at the circumvention of the

Order, stating:

              we observed and photographed empty boxes ready for
              packaging and sealed boxes ready for shipping which were
              labeled as certain types of steel nails. The boxes were
              designated for importation into the United States
              (i.e., identified as certain types of nails, in English, under the
              brands of two U.S. companies). The boxes were labeled
              “Made in Thailand.” … Because the aforementioned nails
              were indeed produced by Tianjin Lingyu but falsely labeled as
              Thai origin at its Chinese factory, we find that this is evidence
              of fraudulent transshipment activity, and calls into question
              the veracity, completeness, and accuracy of all of the
              information provided by Tianjin Lingyu.

Id. Commerce further found that Dezhou Hualude “could or should have been aware”

of Tianjin Lingyu’s fraudulent activities, and that by failing to deter such behavior on the

part Tianjin Lingyu, Dezhou Hualude had significantly impeded the current proceeding

pursuant to 19 U.S.C. § 1677e(a)(2)(C). Id. Consequently, Commerce applied partial

AFA for all nails sold by Dezhou Hualude that were sourced from Tianjin Lingyu. Id.

       Both Dezhou Hualude and Xi’an Metals contend that Commerce’s decision to

apply partial AFA to Dezhou Hualude on the basis of Commerce’s discovery of boxes

labeled “Made in Thailand” on the premises of Dezhou Hualude’s supplier was
       Case 1:19-cv-00075-LMG Document 30            Filed 04/07/21    Page 6 of 28




Consol. Court No. 19-00072                                                            Page 6


unreasonable. See Dezhou Br. at 10 (“[T]he record does not contain any evidence

whatsoever that Tianjin Lingyu was involved in the alleged fraud or that these boxes were

linked in any manner to Dezhou Hualude.”); see also Xi’an Br. at 4. Dezhou Hualude

argues that the record shows that “Tianjin Lingyu was not responsible for the packaging

and that it [sic] employees and management did not speak English,” suggesting that

Tianjin Lingyu should not be held responsible for any mislabeling in English. Dezhou Br.

at 10. Xi’an Metals notes that “[Commerce] found no discrepancies with Tianjin Lingyu

books and records with respect to the costs of production.” Xi’an Br. at 4. Additionally,

Dezhou Hualude contends that Commerce’s determination that Dezhou Hualude

impeded the investigation because it could or should have been aware of Tianjin’s fraud

is unreasonable, maintaining that “there would be no justification under the antidumping

statute or other doctrine of law for holding Dezhou Hualude liable for its supplier’s fraud.”

Dezhou Br. at 10. Dezhou Hualude also argues that it was unreasonable for Commerce

to attribute its observations of Tianjin Lingyu’s plant to “Dezhou Hualude’s sales data or

Tianjin Lingyu’s production data” because these observations were made outside of the

applicable period of review. Id. at 11.

       The Government maintains that Commerce’s determination that Tianjin Lingyu

was engaged in a fraudulent transshipment scheme during the period of review was

reasonable and lawful.      Def.’s Resp. at 8.     In conducting its verification process,

Commerce discovered physical evidence indicative of fraudulent transshipment, namely,

the boxes labeled “Made in Thailand” at Tianjin Lingyu’s plant.              See Decision

Memorandum at 21. In view of evidence clearly consistent with a fraudulent scheme,
       Case 1:19-cv-00075-LMG Document 30             Filed 04/07/21    Page 7 of 28




Consol. Court No. 19-00072                                                             Page 7


Plaintiffs’ arguments regarding the supposedly inadvertent nature of Tianjin Lingyu’s

conduct and reference to certain linguistic gaps are unavailing.          The existence of

mislabeled boxes indicating their origin in another country not subject to the Order justifies

Commerce’s conclusion that Tianjin Lingyu is engaged in a fraudulent transshipment

scheme. Further, Tianjin Lingyu’s employees’ purported inability to read English does not

excuse participation in a fraudulent transshipment scheme. Given that Commerce found

that the evidence on the record indicated that Tianjin Lingyu was involved with a

fraudulent transshipment scheme, the court agrees that it was reasonable for Commerce

to doubt the “veracity, completeness, and accuracy of all of the information provided by

Tianjin Lingyu.” See Decision Memorandum at 21. Commerce explained that it “takes

seriously its role in preventing fraud and evasion on its proceedings, and cannot rely on

information from parties who take part in such activities.” Id.

       Dezhou Hualude notes that Commerce’s observations at the “Tianjin Lingyu

verification plant tour occurred outside the current period of review [(“POR”)] of August 1,

2016 through July 31, 2017,” and argues that Commerce’s finding of fraud could not be

reasonably attributed to “Dezhou Hualude’s sales data or Tianjin Lingyu’s production data

during the POR.” Dezhou Br. at 11. Dezhou Hualude, however, fails to demonstrate that

Commerce’s conclusion that Tianjin Lingyu’s fraudulent activity occurred during the POR

was unreasonable.       First, verifications take place outside the POR due to the

retrospective nature of Commerce’s administrative reviews, meaning that the agency

conducts reviews of entries of subject merchandise after that merchandise is imported
         Case 1:19-cv-00075-LMG Document 30           Filed 04/07/21   Page 8 of 28




Consol. Court No. 19-00072                                                            Page 8


into the United States. See 19 C.F.R. 351.212(a). By Dezhou Hualude’s rationale, issues

discovered during verification could never be relied upon during administrative reviews.

         Second, while Dezhou Hualude emphasizes the fact that the boxes were found

outside the POR as support for the inference that any fraudulent scheme occurred outside

the POR as well, Dezhou Hualude fails to establish that such conclusion is the one and

only reasonable inference. The Government notes that Dezhou Hualude’s argument

ignores the fact that “[a]lthough the labels on the boxes did not provide a date of sale,

Commerce observed several boxes that appeared to have been sitting in the plant for a

substantial amount of time, which led Commerce to believe that Tianjin Lingyu sold these

falsely labeled boxes during the period of review.” Def.’s Resp. at 6 (citing Verification

Report Addendum, CD 3 261). Given that Plaintiffs have failed to demonstrate that it was

unreasonable for Commerce to infer that Tianjin Lingyu engaged in fraudulent activity

during the POR, the court sustains Commerce’s finding. See Tianjin Wanhua Co. v.

United States, 41 CIT ___, ___, 253 F. Supp. 3d 1318, 1328 (2017) (emphasizing that

claimants challenging Commerce's determinations that choose among various options

must demonstrate that their position is the “one and only reasonable” option on the

record); Mitsubishi Heavy Indus. Ltd. v. United States, 275 F.3d 1056, 1062 (Fed. Cir.

2001) (“‘[T]he possibility of drawing two inconsistent conclusions from the evidence does

not prevent an administrative agency’s finding from being supported by substantial

evidence.’” (quoting Consolidated Edison, Co. v. NLRB, 305 U.S. 197, 229, (1938))).




3
    “CD” refers to a document contained in the confidential administrative record.
       Case 1:19-cv-00075-LMG Document 30           Filed 04/07/21   Page 9 of 28




Consol. Court No. 19-00072                                                          Page 9


      The more challenging question is whether it was reasonable for Commerce to

apply AFA to Dezhou Hualude. Commerce found no record evidence indicating that

Dezhou Hualude was in receipt of goods mislabeled as a part of Tianjin Lingyu’s

fraudulent transshipment activities. See Decision Memorandum at 21 (“[W]e… did not

find any link between Dezhou Hualude and the U.S. companies identified on the

fraudulently marked boxes of nails.”). Nor did Commerce point to any portion of the record

demonstrating that Dezhou Hualude was aware of Tianjin Lingyu’s fraudulent

transshipment activities. The Government explained that Commerce has a practice of

“attributing an unaffiliated party’s failure to cooperate to the respondent and drawing an

adverse inference when the respondent is in a position to induce the unaffiliated party.”

Def.’s Resp. at 9. Consistent with this practice, Commerce determined that applying AFA

to Dezhou Hualude based on Tianjin Lingyu’s fraud was reasonable given Dezhou

Hualude’s status as “a significant customer” of Tianjin Lingyu.            See Decision

Memorandum at 21.

      Having found that Dezhou Hualude was a “significant customer” of Tianjin Lingyu,

Commerce determined that Dezhou Hualude was (1) aware or constructively aware of

Tianjin’s fraudulent transshipment scheme and (2) capable of inducing Tianjin’s

compliance. Id. While Dezhou Hualude emphasizes that there was no information in the

record that it was aware of Tianjin Lingyu’s engagement in any fraud, Dezhou Br. at 12-13,

the court cannot conclude that it was unreasonable for Commerce to apply AFA to

Dezhou Hualude given the totality of the record. Commerce found that the relationship

between Dezhou Hualude and Tianjin Lingyu was so significant that the agency could
       Case 1:19-cv-00075-LMG Document 30            Filed 04/07/21    Page 10 of 28




Consol. Court No. 19-00072                                                        Page 10


conclude that Dezhou Hualude should be reasonably held to account for its significant

customer/supplier relationship with Tianjin Lingyu and, thereby, Tianjin Lingyu’s

fraudulent activity. Decision Memorandum at 20. Specifically, Commerce explained:

              Dezhou Hualude’s sales of subject merchandise during the
              POR account for a significant portion of Tianjin Lingyu’s total
              production quantity during the POR. Similarly, Tianjin Lingyu
              is the supplier of a substantial portion of Dezhou Hualude’s
              sales of subject merchandise during the POR. Therefore,
              Dezhou Hualude is not only a significant customer of Tianjin
              Lingyu, but Tianjin Lingyu is a supplier of a substantial portion
              of Dezhou Hualude’s sales of subject merchandise. As a
              result, we find that Dezhou Hualude could, or should, have
              been aware of Tianjin Lingyu’s fraudulent transshipment
              activity, and therefore induced Tianjin Lingyu’s cooperation by
              refusing to do business with Tianjin Lingyu. Further, we find
              that Tianjin Lingyu would not be sufficiently deterred from its
              fraudulent conduct if its customer (i.e., Dezhou Hualude) was
              unaffected by Tianjin Liangyu’s non-cooperation.

Id. at 21. The Government argues that Commerce maintains the authority to apply

adverse inferences to a respondent who was situated such that they could have deterred

fraudulent conduct by an unaffiliated party. See Decision Memorandum at 21 n.105

(citing Mueller Comercial de Mexico, S. de R.L. De C.V. v. United States, 753 F.3d 1227,

1233 (Fed. Cir. 2014)); Def.’s Br. at 9. In Mueller, the U.S. Court of Appeals for the

Federal Circuit (“Federal Circuit”) noted that:

              Mueller had an existing relationship with supplier Ternium.
              Therefore, Mueller could potentially have refused to do
              business with Ternium in the future as a tactic to force
              Ternium to cooperate… if the cooperating entity has no
              control over the non-cooperating suppliers, a resulting
              adverse inference is potentially unfair to the cooperating
              party.
       Case 1:19-cv-00075-LMG Document 30           Filed 04/07/21    Page 11 of 28




Consol. Court No. 19-00072                                                         Page 11


Id. at 1235. As in Mueller, here Commerce found that Dezhou Hualude and Tianjin Lingyu

had a significant customer/supplier relationship such that Dezhou Hualude could have

potentially refused to do business with Tianjin Lingyu as a tactic to induce Tianjin Lingyu

to desist from its participation in a fraudulent transshipment scheme.         Cf. Mueller,

753 F.3d at 1233.     However, Dezhou Hualude did not take such steps, therefore,

Commerce’s decision to rely on partial AFA with respect to Dezhou Hualude was

reasonable. At the same time, under the circumstances, Commerce determined that

“total AFA is not appropriate because we have no evidence that the issues identified

above have impacted Dezhou Hualude’s sales of subject merchandise produced by other

suppliers.” Decision Memorandum at 22.

       Dezhou Hualude highlights that various concerns about the respondents’ behavior

and particular circumstances raised in Mueller are not present here. See Dezhou Reply

at 3–7 (distinguishing the scenario in Mueller, where “uncooperative supplier could avoid

its own AFA rate and funnel its sales though the cooperative mandatory respondent that

was subject to a lower duty deposit rate,” from circumstances in this matter). Dezhou

Hualude argues that Commerce’s determination here lacks “an inducement or a deterrent

impact on Tianjin Lingyu” that would justify the application of application of AFA to Dezhou

Hualude as a cooperative party. Id. at 7. Dezhou Hualude, however, omits the key

consideration for Commerce’s decision to apply AFA here, namely, Dezhou Hualude was

a significant customer of a supplier engaged in a fraudulent transshipment scheme

involving subject merchandise.
       Case 1:19-cv-00075-LMG Document 30           Filed 04/07/21    Page 12 of 28




Consol. Court No. 19-00072                                                         Page 12


       As Commerce explained, it maintained “serious concerns with Tianjin Lingyu’s

actions (i.e., producing fraudulently marked boxes of nails and providing contradictory

and inaccurate information at verification), which not only reflect a failure to cooperate

that warrants application of an adverse inference, but also raise serious concerns

regarding attempts to undermine the administrative process.” Decision Memorandum

at 22. Commerce thus concluded that it “takes such issues seriously, and … intend[s] to

share with CBP evidence gathered in the course of our proceedings. In addition, [the

agency] will continue to look into this matter further in any future proceeding involving

Tianjin Lingyu.” Id. In Mueller, the court stated that “[t]o the extent that Commerce

chooses to rely on inducement/evasion considerations, its approach must be

reasonable[,]” and the court clarified that it did not “decide whether relying on

inducement/evasion rationales to calculate Mueller's rate would be reasonable in the

circumstances of this case.” Mueller, 753 F.3d at 1236. Here, Commerce concluded that

its discovery of evidence of a fraudulent transshipment scheme justified the use of partial

AFA as to Dezhou Hualude so that it had an incentive to take steps to either induce Tianjin

Lingyu to cease its fraudulent activities or cease using Tianjin Lingyu as a supplier. Based

on the record, the court concludes that Commerce reasonably determined that Dezhou

Hualude “could or should reasonably have been aware” of Tianjin Lingyu’s fraud and

further that Dezhou Hualude should have exercised its influence to induce Tianjin Lingyu

to desist from any fraudulent activity. See Decision Memorandum at 21. Accordingly, the
      Case 1:19-cv-00075-LMG Document 30            Filed 04/07/21   Page 13 of 28




Consol. Court No. 19-00072                                                        Page 13


court sustains as reasonable Commerce’s finding that Dezhou Hualude impeded the

investigation and its consequent determination to apply partial AFA. 4

      B. Calculation of Sample Rate for Cooperative Non-Selected Respondents

      “If it is not practicable [for Commerce] to make individual weighted average

dumping margin determinations” for each exporter or producer “involved in the

investigation or review”, 19 U.S.C. § 1677f-1(c)(2) authorizes Commerce to limit its

examination of respondents to either (A) a statistically valid sample of respondents; or

(B) respondents accounting for the largest volume of the subject merchandise under

review.     19 U.S.C. § 1677f-1(c)(2).          Commerce’s general practice during

AD administrative reviews is to select respondents pursuant to § 1677f-1(c)(2)(B). See

Decision Memorandum at 7; see also Sample Methodology Notice, 78 Fed. Reg. 65,963,

65,964 (“Sample Methodology”). When Commerce selects respondents pursuant to

§ 1677f-1(c)(2)(B), Commerce’s practice has been to look to 19 U.S.C. § 1673d(c)(5) for

guidance when calculating the separate rate for respondents not examined in an

administrative review (the “separate rate” or “sample rate”), even though § 1673d(c)(5)




4
  Since the court sustains Commerce’s application of partial AFA on this basis, Dezhou
Hualude’s remaining arguments challenging Commerce’s analysis of its factors of
production for water coating and the agency’s refusal to incorporate Tianjin Lingyu’s minor
corrections to FOP’s at verification are rejected as moot. See Dezhou Br. at 13–16, 16-17;
Decision Memorandum at 23 & 27 (“Since we are applying partial AFA for Dezhou
Hualude’s sales of subject merchandise produced by Tianjin Lingyu, we find this issue
moot and will not address it…. With respect to Tianjin Lingyu’s revised FOP database,
as discussed above in Comment 4, because we are not relying on Tianjin Lingyu’s
information for these final results and instead applying partial facts available to these
sales, we are not accepting these minor corrections.”).
        Case 1:19-cv-00075-LMG Document 30               Filed 04/07/21   Page 14 of 28




Consol. Court No. 19-00072                                                           Page 14


expressly applies to investigations (as opposed to administrative reviews). 5 See Decision

Memorandum at 10; see also 19 U.S.C. § 1673d(c)(5)(A) (“For purposes of this

subsection and section 1673b(d) of this title, the estimated all-others rate shall be an

amount equal to the weighted average of the estimated weighted average dumping

margins established for exporters and producers individually investigated, excluding any

zero and de minimis margins, and any margins determined entirely under section 1677e

of this title.”).

        In 2013, Commerce adopted a new practice to normally select respondents

pursuant to § 1677f-1(c)(2)(A) under certain conditions.              Specifically, Commerce

explained that it would proceed under § 1677f-1(c)(2)(A), rather than § 1677f-1(c)(2)(B)

when the following conditions are met:

                    (1) There is a request by an interested party for the use of
                    sampling to select respondents; (2) the Department has the
                    resources to examine individually at least three companies for
                    the segment; (3) the largest three companies (or more if the
                    Department intends to select more than three respondents)
                    by import volume of the subject merchandise under review
                    account for normally no more than 50 percent of total volume;
                    and (4) information obtained by or provided to the Department
                    provides a reasonable basis to believe or suspect that the
                    average export prices and/or dumping margins for the largest
                    exporters differ from such information that would be
                    associated with the remaining exporters.



5
  The statute also explicitly applies only to market economy proceedings, see Decision
Memorandum at 10, but Commerce has adopted it in non-market economy proceedings
as well. See Yangzhou Bestpak Gifts & Crafts Co. v. United States, 716 F.3d 1370, 1374
(Fed. Cir. 2013). Beyond mentioning that the express text of the statute only covers
market economy proceedings, Commerce has not provided any rationale for why the
calculation of the separate rate should be any different in light of the non-market economy
context here. See generally Decision Memorandum.
       Case 1:19-cv-00075-LMG Document 30            Filed 04/07/21     Page 15 of 28




Consol. Court No. 19-00072                                                          Page 15


Sample Methodology, 78 Fed. Reg. at 65,964–65; see also Decision Memorandum at 8.

Commerce explained that it was adopting this policy change due to the concern that since

smaller   exporters   would    not   be   selected   for   individual   examination     under

§ 1677f-1(c)(2)(B), they “may decide to lower their prices as they recognize that their

pricing behavior will not affect the AD rates assigned to them.” See Sample Methodology,

78 Fed. Reg. at 65,964; Decision Memorandum at 7–8. Commerce further stated that

under the new practice it would, on a case-by-case basis, include all determined rates,

including those based entirely on AFA, in the separate rate calculated for non-selected

respondents.     See Sample Methodology, 78 Fed. Reg. at 65,968–69; Decision

Memorandum at 10, 12–13.

       In the Final Results, Commerce determined that it would select mandatory

respondents for the review pursuant to 19 U.S.C. § 1677f-1(c)(2)(A) in accordance with

its new practice. Decision Memorandum at 9 (“In short, we determined that given the

large disparity between Stanley’s calculated margins and the margins assigned to the

other respondents in the past eight administrative reviews, this raised the exact same

evasion concern that was expressed in the Sampling Methodology Notice. Therefore,

in light of these concerns, we appropriately relied on a statistically valid sample to select

respondents in this review.”).       Commerce determined that it was not bound by

§ 1673d(c)(5) because administrative reviews are conducted pursuant to 19 U.S.C.

§ 1677f-1(c)(2). Id. at 10, 12. Commerce stated that there is no statute that addresses

the establishment of a rate to be applied to individual companies not selected for

examination in an administrative review conducted pursuant to 19 U.S.C. § 1677f-1(c)(2).
       Case 1:19-cv-00075-LMG Document 30            Filed 04/07/21    Page 16 of 28




Consol. Court No. 19-00072                                                           Page 16


Id. at 10. Despite this broad statement, Commerce acknowledged that “in administrative

reviews involving non-market economy countries, where Commerce does not employ

sampling as discussed below, Commerce’s practice has been to look to section 735(c)(5)

of the Act, which provides instructions for calculating the all-others rate in investigations,

for guidance when calculating the separate rate for respondents not examined in an

administrative review.” Id.

       Commerce explained that it found § 1673d(c)(5) to be inapplicable in this

proceeding as “Commerce has selected respondents through sampling under

section 777A(c)(2)(A) of the Act, as opposed to relying on the largest producers/exporters

under section 777A(c)(2)(B) of the Act.” Id. at 11. Commerce noted that “[w]hile there

are situations when it is not appropriate to include AFA or zero/de minimis rates in the

rate to be applied to companies whose entries are not individually examined, Commerce’s

determination on whether to include or exclude these rates in this case is based on

Commerce’s method of respondent selection through sampling and the fact that this is an

administrative review and not an investigation.” Id. Commerce concluded “that excluding

AFA rates from the sample rate would give respondents the ability to manipulate the all

others rate,” and that “including AFA rates in the sample rate” is important “to maintain

the validity of the sample.” Id. Consequently, Commerce included the AFA rate assigned

to Shandong Dinglong, a mandatory respondent that “received a rate based on AFA

based on its withdrawal from the review,” in its calculation of the sample rate in the Final

Results. See id. at 10, 12–13.
       Case 1:19-cv-00075-LMG Document 30            Filed 04/07/21    Page 17 of 28




Consol. Court No. 19-00072                                                          Page 17


       Commerce noted that its authority to exercise discretion in calculating the sample

rate was affirmed by this Court when challenged in two prior cases. See Decision

Memorandum at 10 n.43, 11, & 12 n.51 (citing Asociacion Colombiana de Exportadores

de Flores v. United States, 13 CIT 13, 704 F. Supp. 1114 (1989), aff’d, 901 F.2d 1089

(Fed. Cir. 1990), and Laizhou Auto Brake Equip. Co. v. United States, 32 CIT 711 (2008)).

In Asociacion, the court considered Commerce’s use of sampling and noted that

Commerce was justified in including “in its all other rate best information rates for

companies selected for the sample who did not respond to questionnaires.” Asociacion,

13 CIT at 21 n.11, 704 F. Supp. at 1121 n.11. The court explained that “[i]n a random

sampling situation, to exclude such non-responding companies from the all other rate

would undermine the overall methodology. This case is distinguishable from non-random

sampling cases on this point.” Id.

       In Laizhou, Commerce conducted an administrative review by selecting

respondents pursuant to 19 U.S.C. § 1677f-1(c)(2)(A), and included in its calculation of

the sample rate all individually investigated respondents, including two de minimis rates

and one rate based on AFA. Laizhou, 32 CIT at 713–14, 724. The court affirmed

Commerce’s inclusion of an AFA rate in the sample rate calculation, explaining that

because administrative reviews conducted pursuant to § 1677f-1(c)(2)(A) require that a

statistically valid pool of respondents be selected for calculating the rate for non-selected

respondents,     Commerce may compute “a statistically valid sample rate that is

representative of the population as a whole” that “include[s] the margins determined for

all selected respondents, even if that sample rate happens to be composed in part on a
       Case 1:19-cv-00075-LMG Document 30           Filed 04/07/21    Page 18 of 28




Consol. Court No. 19-00072                                                         Page 18


respondent’s rate which is based on adverse facts available.” See Laizhou, 32 CIT

at 723–24. The court rejected plaintiffs’ argument in Laizhou that Commerce’s approach

“punishes fully cooperative parties by assigning them a rate unfairly inflated by the

non-cooperation of another party,” reasoning that a “sample rate by its nature cannot

meet the precision of an individualized rate as to any given party.” Laizhou, 32 CIT at

724 (internal quotations omitted). The court further noted that “companies that would

otherwise have received an individualized rate lower than the sample rate will in a sense

be punished while those that would otherwise have received a higher rate will benefit.

This element is an inherent and accepted part of any sample.” Id.

       Shanxi and Xi’an Metals (“separate rate Plaintiffs”) now challenge Commerce’s

sample rate calculation methodology in the Final Results.        While the separate rate

Plaintiffs concede that Asociacion and Laizhou appear to support the lawfulness of

Commerce’s sample rate calculation in the final results, the separate rate Plaintiffs

“respectively request that the Court consider these opinions in light of the law, and the

facts of this case,” arguing that “[a]n important issue appears not to have been addressed

in these cases, specifically, whether Commerce’s methodology was consistent with the

express requirements of the statute.” Shanxi Br. at 5. The separate rate Plaintiffs further

note that subsequent decisions have called into question “the reasonableness of this

methodology, as applied to this appeal.” Id.

       The separate rate Plaintiffs argue that 19 U.S.C. § 1677f-1(c)(2) does not address

how to calculate the sample rate, and that Commerce’s interpretation of § 1677f-1(c)(2)

(and its refusal to apply § 1673d(c)(5) in this context) creates an unreasonable distinction
       Case 1:19-cv-00075-LMG Document 30            Filed 04/07/21    Page 19 of 28




Consol. Court No. 19-00072                                                           Page 19


that runs contrary to the statutory scheme as a whole. See Xi’an Br. at 6 (“This statutory

scheme also makes no distinction between selecting mandatory respondents using a

volume or sampling methodology.”); Shanxi Reply at 2–3 (arguing that Commerce’s

interpretation “ignores the rules of statutory interpretation which provide that a statute

must be read as a whole.”). They maintain that § 1677f-1(c)(2) merely establishes the

methods that Commerce may choose from in selecting respondents for both

administrative reviews and initial investigations, and that regardless of the respondent

selection method, the separate rate calculation methodology is controlled by § 1673d.

See Shanxi Br. 5–8. Therefore, the separate rate Plaintiffs contend that Commerce’s

inclusion of Shandong Dinglong’s AFA rate in the sample rate of the Final Results was

unlawful as Commerce’s methodology violated the limitations of § 1673d(c)(5). See id.

(citing § 1673d(c)(5) and Statement of Administrative Action accompanying the Uruguay

Round Agreements Act, H.R. Doc. No. 103-316, vol. 1 at 873).

       While the separate rate Plaintiffs first argue that “the plain language of the statute”

dictates a ruling in its favor, their proposed statutory interpretation would have the court

ignore the introductory clause of § 1673(c)(5)(A), which limits the requirements of that

provision to investigations. See Shanxi Br. at 7; 19 U.S.C. § 1673(c)(5)(A); see also Xi’an

Br. at 6–7. Contrary to the separate rate Plaintiffs’ contentions, the statute is silent as to

the precise question of how Commerce should calculate the separate rate in

administrative reviews, and the court must consider whether Commerce’s interpretation

and application of the statute here is reasonable. See Chevron, 467 U.S. at 842–43

(“When a court reviews an agency’s construction of the statute which it administers, it is
       Case 1:19-cv-00075-LMG Document 30            Filed 04/07/21    Page 20 of 28




Consol. Court No. 19-00072                                                          Page 20


confronted with two questions. First, always, is the question whether Congress has

directly spoken to the precise question at issue. If the intent of Congress is clear, that is

the end of the matter; for the court, as well as the agency, must give effect to the

unambiguously expressed intent of Congress. …. if the statute is silent or ambiguous with

respect to the specific issue, the question for the court is whether the agency’s answer is

based on a permissible construction of the statute.”).

       Commerce explained that its interpretation of the proper sample rate calculation

methodology under § 1677f-1(c)(2)(A) was reasonable because “excluding AFA rates

from the sample rate would give respondents the ability to manipulate the all others rate,”

and that “including AFA rates in the sample rate” is important “to maintain the validity of

the sample.” Id. at 11. Commerce noted that “the underlying methodology in a random

sampling context creates an expectation that the dumping behavior of the selected firms

is representative of the population as a whole,” which Commerce maintains “is not present

when respondents are selected based on the largest volume,” pursuant to

§ 1677f-1(c)(2)(B). Id. Commerce further noted that its selected methodology reflected

its concerns about rate manipulation by non-selected respondents in this proceeding.

Specifically, Commerce stated:

              Commerce finds that it is appropriate in this review to include
              all rates to address concerns that the average export prices
              and/or dumping margins for the largest exporter (i.e., Stanley)
              differs from the remaining exporters, and to include
              companies under review with relatively small import volumes
              that have effectively been excluded from individual
              examination. Prior to our use of sampling, these companies
              maintained a “free-pass” by successfully obtaining a separate
              rate that would be based solely, or largely, on Stanley’s
       Case 1:19-cv-00075-LMG Document 30            Filed 04/07/21    Page 21 of 28




Consol. Court No. 19-00072                                                          Page 21


              margin. Further, our experience in this proceeding, as
              outlined above, is that when we selected additional mandatory
              respondents, these companies either stopped cooperating
              after selection as a mandatory respondent, or would be found
              dumping at margins much higher than Stanley’s margin.

Decision Memorandum at 13. Given these concerns about the expected behavior of

non-selected respondents, and particularly because of the specific enforcement concerns

identified over the course of the proceeding, Commerce concluded:

              Therefore, our use of sampling, and our decision to maintain
              all three rates, including an AFA rate, in the sample rate, is
              consistent with the evasion concerns expressed in the
              Sampling Methodology Notice and our specific evasion
              concerns regarding the large disparity between Stanley’s
              calculated margins and the margins assigned to the other
              respondents in the past eight administrative reviews. Indeed,
              the fact that one of the three mandatory respondents in this
              review provided a separate rate response, then withdrew from
              participation after it was selected as a mandatory respondent
              based on sampling, is reflective of our experience of the non-
              Stanley respondents in the history of this proceeding, as
              outlined above. This further demonstrates that the inclusion
              of the company’s AFA rate in the sample rate is indicative of
              the population as a whole.

Id.

       As mentioned above, Commerce supported its rationale by relying on Laizhou and

Asociacion, which affirmed Commerce’s inclusion of AFA rates in the sample rate. See

id. at 11–12. Shanxi argues that Laizhou and Asociacion were decided prior to the

decision by the Federal Circuit in Albemarle Corp. v. United States, 821 F.3d 1345 (Fed.

Cir. 2016). The separate rate Plaintiffs maintain that Albemarle held that § 1673d(c)(5)

applies equally in the context of administrative reviews as it does to investigations. Shanxi

Br. at 3–4 (quoting Albemarle, 821 F.3d at 1352–53).             In Albemarle, Commerce
       Case 1:19-cv-00075-LMG Document 30          Filed 04/07/21   Page 22 of 28




Consol. Court No. 19-00072                                                       Page 22


conducted an administrative review and selected respondents pursuant to 19 U.S.C.

§ 1677f-1(c)(2)(B).   See 821 F.3d at 1348, 1353.        The two individually examined

respondents were assigned de minimis margins. Id. at 1349. Commerce proceeded to

calculate separate rates for the non-selected respondents “based on the margins it had

assigned them during the previous review period.” Id. The Federal Circuit noted that

even though Commerce was conducting an administrative review, Commerce could not

reasonably avoid the rate calculation method established in 19 U.S.C. § 1673d(c)(5),

as Commerce itself had found that § 1673d applied in the underlying proceeding. See id.

at 1351–53. Therefore, since the individually examined respondents were assigned

de minimis margins, the rate Commerce applied to non-selected respondents should be

calculated pursuant to the “expected method” in § 1673d(c)(5)(B). See id. (“the expected

method to calculate the separate rate in such circumstances is to average the individually

examined respondents’ de minimis margins.”). The court rejected Commerce’s attempt

to bypass the “expected method” § 1673d(c)(5)(B), noting that Commerce’s argument

that there was no evidence demonstrating that the “separate rate respondents engaged

in pricing behavior similar to the [mandatory respondents]” was “backwards.” See id.

at 1353. The court clarified that in order for Commerce to deviate from the statute’s

expected method, the burden was on Commerce to “find based on substantial evidence

that there is a reasonable basis for concluding that the separate respondents’ dumping is

different.” Id.

       Although separate rate Plaintiffs here cite language in Albemarle that appears to

support their preferred interpretation of 19 U.S.C. § 1677f-1(c)(2), their reliance on
       Case 1:19-cv-00075-LMG Document 30            Filed 04/07/21    Page 23 of 28




Consol. Court No. 19-00072                                                           Page 23


Albemarle is misplaced. See Shanxi Br. at 3–4; Xi’an Br. at 6. In Albemarle, Commerce

determined that § 1673d(c)(5) applied in the underlying proceeding, but Commerce failed

to provide a reasonable basis for deviating from that provision’s terms.             See id.

at 1352-53. Here, Commerce rejected the applicability of 19 U.S.C. § 1673d(c)(5)(A),

stating that its separate rate calculation is solely based on the terms of § 1677f-1(c)(2)(A).

See Decision Memorandum at 11–12. Accordingly, the decision in Albemarle is not

outcome-determinative with respect to separate rate Plaintiffs’ challenges presented in

this matter.

       The separate rate Plaintiffs also argue that Commerce lacks discretion to include

AFA rates when calculating the sample rate during administrative reviews conducted

pursuant to 19 U.S.C. § 1677f-1(c)(2)(A). Shanxi Reply at 4; see also Shanxi Br. at 7–8.

This argument is unpersuasive. The express prohibition on the inclusion of AFA rates

found in § 1673d(c)(5)(A) for calculating the all-others rate in investigations is not found

in any statutory provision covering administrative reviews. Congress, therefore, through

omission, left Commerce with discretion of how to handle AFA rates when calculating the

all-others rate in administrative reviews. And here, separate rate Plaintiffs omit any

mention of Commerce’s reasonable exercise of that discretion through its explanation that

its rate calculation methodology was predicated on its “evasion concerns expressed in

the Sampling Methodology Notice and our specific evasion concerns regarding the large

disparity between Stanley’s calculated margins and the margins assigned to the other

respondents in the past eight administrative reviews.” Decision Memorandum at 13.

Commerce further emphasized “that one of the three mandatory respondents in this
       Case 1:19-cv-00075-LMG Document 30           Filed 04/07/21    Page 24 of 28




Consol. Court No. 19-00072                                                         Page 24


review provided a separate rate response, then withdrew from participation after it was

selected as a mandatory respondent based on sampling, is reflective of our experience

of the non-Stanley respondents in the history of this proceeding.” Id.

       19 U.S.C. § 1677f-1(c)(2)(A) authorizes Commerce to employ a statistically valid

sampling method when choosing respondents to investigate, but does not instruct

Commerce as to how to reach a statistically valid result in calculating the sample rate, the

purpose of having a statistically valid sample in the first place. See Laizhou, 32 CIT

at 713–14, 724. In light of the silence of § 1677f-1(c)(2) on the matter, separate rate

Plaintiffs’ argument that § 1673d(c)(5) should control Commerce’s rate calculation

methodology has some intuitive merit; however, the court cannot conclude that Congress

intended to narrowly limit Commerce’s rate calculation authority in such a manner,

especially given the threat of evasion that Commerce identified in the underlying

proceeding.

       The separate rate Plaintiffs argue in the alternative that “[e]ven if the Court

determines that Commerce’s methodology is not contrary to the express terms of the

statute, the methodology is unreasonable.” Shanxi Br. at 9. Separate rate Plaintiffs

state that “[w]hile the courts have held that Commerce is theoretically allowed to average

a de minimis rate and an AFA rate to determine the margin for cooperative non-mandatory

respondents when the statutory exception is applicable, the courts have consistently

found the methodology unreasonable in practice.” Id. Commerce determined that it is

necessary to include AFA rates in calculating the sample rate in order “to maintain the

validity of the sample.”    Decision Memorandum at 11.         Commerce explained that
       Case 1:19-cv-00075-LMG Document 30               Filed 04/07/21   Page 25 of 28




Consol. Court No. 19-00072                                                          Page 25


“because a random sampling procedure was used, Commerce reasonably estimated,

in accordance with statistical sampling principles, that other exporters in the population

might also have received these rates, had the non-selected firms been individually

examined,” and concluded that exclusion of AFA rates would undermine the sample being

“indicative of the population as a whole.” Id. at 12.

       Separate rate Plaintiffs cite to other decisions that held Commerce’s separate rate

calculation methodology to be unreasonable due to the inclusion of AFA rates in the

calculation. See Shanxi Br. at 9 (citing Yangzhou Bestpak Gifts & Crafts Co. v. United

States, 716 F.3d 1370 (Fed. Cir. 2013) and Baroque Timber Indus. (Zhongshan) Co. v.

United States, 38 CIT ___, ___, 971 F. Supp. 2d 1333, 1342 (2014)). Separate rate

Plaintiffs’ reliance on these decisions is also misplaced as they did not involve

Commerce’s use of the sampling methodology under § 1677f-1(c)(2)(A).                     Here,

Commerce determined that the inclusion of the results of AFA-rate respondents is

necessary “to maintain the validity of the sample.” See Decision Memorandum at 11–13.

       Separate rate Plaintiffs maintain that “there is no basis to impute any measure of

AFA” to Plaintiffs “just because one company declined to respond to the Department’s

request for information.” Shanxi Br. at 10. Further, the separate rate Plaintiffs argue that

Commerce’s reason for including AFA rates, specifically when selecting respondents via

sampling pursuant to § 1677f-1(c)(2)(A), ignores the fact that Commerce’s alternate

selection method (based on volume under § 1677f-1(c)(2)(B)) assumes that the largest

volume exporters “will be representative of all other companies not selected for

examination.” Id. (citing Albemarle, 821 F.3d at 1353). Therefore, the separate rate
       Case 1:19-cv-00075-LMG Document 30              Filed 04/07/21    Page 26 of 28




Consol. Court No. 19-00072                                                            Page 26


Plaintiffs contend that Commerce cannot reasonably justify including AFA rates in the

sampling context solely to ensure “representativeness.” See id. at 10–11.

       Administrative reviews conducted pursuant to 19 U.S.C. § 1677f-1(c)(2)(B) are

assumed to be representative of all other companies not selected for examination. See

Albemarle, 821 F.3d at 1353 (“The very fact that the statute contemplates using data from

the largest volume exporters suggests an assumption that those data can be viewed as

representative of all exporters.”). 19 U.S.C. § 1677f-1(c)(2)(A) requires that Commerce

use a statistically valid sample of individually investigated respondents when calculating

an average rate for non-selected respondents.              Pursuant to § 1677f-1(c)(2)(A),

Commerce is obligated to ensure that the sampling process it uses results in a selection

that is representative of non-selected respondents. See 19 U.S.C. § 1677f-1(c)(2)(A);

see also Laizhou, 32 CIT at 724 (“Suffice it to say that the point of requiring selection from

a statistically valid pool of respondents is to arrive at a statistically valid dumping rate.”);

Decision Memorandum at 11 (“the underlying methodology in a random sampling context

creates an expectation that the dumping behavior of the selected firms is representative

of the population as a whole.”). Therefore, the volume-based selection of respondents

under § 1677f-1(c)(2)(B) and Commerce’s practice of applying the rate calculation

method of § 1673d(c)(5)(A) are distinguishable from the scenario presented here, where

Commerce has determined that under § 1677f-1(c)(2)(A) it may include AFA rates in the

sample rate calculation on a case-by-case basis.

       The separate rate Plaintiffs’ argument also ignores the history of the previous eight

administrative reviews in which other selected respondents were non-responsive.
         Case 1:19-cv-00075-LMG Document 30          Filed 04/07/21    Page 27 of 28




Consol. Court No. 19-00072                                                           Page 27


See Decision Memorandum at 13; see also Def.-Intervenor’s Resp. at 14–15. Commerce

explained that “[i]n determining to base respondent selection on sampling, we found that

the information provided by the petitioner (i.e., company margins from previous segments

of the proceedings) provided a reasonable basis to believe or suspect that the average

dumping margins for the exporter who has consistently been examined as one of the

largest exporters in each review (Stanley) differ from dumping margins that would be

associated with the remaining exporters.” Decision Memorandum at 9. Commerce also

noted:

              in each of the eight administrative reviews under this order,
              Stanley has consistently been one of the largest exporters,
              and has been selected as a mandatory respondent. In
              addition, Stanley has consistently been a cooperative
              respondent, and its average calculated weighted-average
              dumping margin over the previous eight administrative
              reviews is 7.02 percent. In contrast, in each of the eight
              administrative reviews, the other mandatory respondents
              either obtained a much higher calculated margin, did not
              qualify for a separate rate, or were otherwise non-cooperative
              and received a margin based on total [AFA]. … the average
              margin for respondents other than Stanley, including non-
              calculated margins, is 106.77 percent. Even when we do not
              include those non-calculated margins, the average margin for
              respondents other than Stanley is 105.71 percent. Moreover,
              throughout the history of the proceeding, the China-wide rate,
              assigned to those respondents who have failed to
              demonstrate their independence from the China-wide entity,
              has remained 118.04 percent.

Id. Accordingly, Commerce concluded by determining that “our use of sampling, and our

decision to maintain all three rates, including an AFA rate, in the sample rate, is consistent

with the evasion concerns expressed in the Sampling Methodology Notice and our

specific evasion concerns regarding the large disparity between Stanley’s calculated
      Case 1:19-cv-00075-LMG Document 30           Filed 04/07/21   Page 28 of 28




Consol. Court No. 19-00072                                                       Page 28


margins and the margins assigned to the other respondents in the past eight

administrative reviews.” Id. at 13. Given Commerce’s findings as to the potential for

evasion in this proceeding, the court cannot conclude that Commerce acted unreasonably

by determining that this pattern of non-responsiveness by smaller respondents randomly

selected for review was representative of the likely behavior of non-selected respondents.

Therefore, the court sustains as reasonable Commerce’s sample rate calculation

methodology in the Final Results.

                                    III.   Conclusion

      For the foregoing reasons, the court sustains the Final Results. Judgment will

enter accordingly.




                                                           /s/ Leo M. Gordon
                                                        Judge Leo M. Gordon



Dated: April 7, 2021
       New York, New York
